Citation Nr: 1214472	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  10-13 241	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes planus.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a compensable evaluation for a laceration scar over the left eyebrow.

4.  Entitlement to service connection for psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 11 to September 18, 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision, by the White River Junction, Vermont, Regional Office (RO), which denied the Veteran's attempt to reopen the claim of entitlement to service connection for pes planus; that rating action also denied service connection for PTSD and a compensable evaluation for a laceration scar over the left eyebrow.  

On May 6, 2011, the Veteran and his mother appeared at the Battle Creek, Michigan VA facility and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1(2009).  The evidence of record refers to other psychiatric diagnoses that, pursuant to Clemons, must be addressed.  The decision below addresses the claim of service connection for PTSD.  The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND that follows the decision below.  

At the hearing before the Board in May 2011, the Veteran's representative expressed the Veteran's desire to pursue a claim of service connection for residuals of a head injury.  This issue is referred to the agency of original jurisdiction (AOJ) for appropriate action.  (The Board recognizes that the RO last addressed this issue in August 2010.)  


FINDINGS OF FACT

1.  By a May 2005 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for pes planus.  The Veteran did not perfect an appeal after receiving a November 2006 statement of the case.  

2.  The evidence received since the prior final denial does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for pes planus.  

3.  The Veteran does not have PTSD.  

4.  Residuals of a laceration over the left eyebrow do not result in any characteristic of disfigurement or other disabling manifestation.  


CONCLUSIONS OF LAW

1.  Evidence received relative to an application to reopen a claim of service connection for pes planus is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  

2.  The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

3.  The criteria for a compensable evaluation for residuals of a laceration over the left eyebrow have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.118, Diagnostic Code 7800 (2008); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) has enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  When there is an application to reopen a previously denied claim, the notice must include information with regard to what is necessary to reopen the claim, as well as the evidence and information that is necessary to substantiate the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in April 2008 and July 2008 from the RO to the Veteran, which were issued prior to the RO decision in September 2008.  Those letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The April 2008 letter also explained the criteria for new and material evidence and set forth the basis of the prior final denial of service connection for pes planus, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

VA has obtained service and post-service medical records.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA need not conduct an examination with respect to the application to reopen because the information and evidence received since the prior denial does not amount to new and material evidence.  See discussion, infra; 38 C.F.R. § 3.159(c) (4) (iii); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the claim for service connection for PTSD, the service treatment records do not show any finding of PTSD.  The evidence does not show any current diagnosis of PTSD.  An examination is therefore not necessary.  38 C.F.R. § 3.159(c) (4).  McLendon v. Nicholson, 20 Vet. App. 79(2006).  Accordingly, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact so participate.  Washington v. Nicolson, 21 Vet. App. 191(2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

With respect to the claim for a compensable evaluation for residuals of a laceration scar, the Veteran was afforded a VA examination in August 2008 specifically to evaluate the scar.  The Veteran has not contended, and the record does not show, that there is a material change in the scar since the August 2008 examination to warrant a reexamination under 38 C.F.R. § 3.327(a).  The Board takes due notice that the examination was evidently conducted without the benefit of the claims file to review.  However, this does not automatically invalidate the examination findings.  The examination revealed the status of the Veteran's left eyebrow scar at that time, and does not require that the Veteran be reexamined.  The examination report contained sufficient detail for evaluation purposes.  To remand this case to allow an examiner to review the history of the scar and its characteristics would not change the current findings of the VA examination upon which the Veteran's rating is based.  In short, there is not a "reasonable possibility" that further assistance in the form of another examination would aid the Veteran.  38 U.S.C.A. § 5103A.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Law and Regulations

When a claimant fails to appeal an RO decision denying a claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55(2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513(1992).  

III.  Background

The record indicates that the Veteran entered active duty in July 1978.  The enlistment examination noted pes valgus planus.  A treatment note dated July 28, 1978 indicates that the Veteran ran into a door and sustained a 1" laceration over the left eyebrow.  On August 7, 1978, the Veteran was seen for complaints of painful feet.  It was noted that he presented with painful flat feet.  Examination revealed mild pes planus with full range of motion at the subtalar joint.  The impression was supple flat feet.  On August 10, 1978, the Veteran was again seen; at that time, he complained of having fallen arches and pain in his feet while standing.  The impression was pes planus.  On August 26, 1978, the Veteran was referred for evaluation due to general poor performance.  The assessment was no mental illness.  

The Veteran's initial claim for service connection for pes planus (VA Form 21-526) was received in August 1981.  Submitted in support of the claim was a treatment report dated in October 1979.  It was noted that the Veteran was seen for a right foot and ankle injury sustained while playing basketball the previous night.  The assessment was right ankle strain.  

By a rating action in October 1981, the RO denied service connection for bilateral pes planus.  The determination was based on a finding that the Veteran's pes planus existed prior to service and was not aggravated by service.  

Received in September 1982 was a treatment report from the Cleveland foot clinic, indicating that the Veteran was treated at their clinic in August 1982 for deformity of the great toe and hammertoe, second right toe.  In another treatment report, dated in November 1982, it was noted that the Veteran was seen at the Cleveland foot clinic in September 1981 for a first degree ankle sprain, a sprain of the 1st metatarsophalangeal joint of the left foot in January 1982, and exostosis and hallux valgus of the right foot in August 1982.  

In February 1984, the Board denied the Veteran's claim for service connection for bilateral pes planus based on a finding that the condition existed prior to service and was not aggravated by service.  

By a rating action in April 1993, the RO granted service connection for residuals of laceration over the left eyebrow; a 0 percent disability rating was assigned, effective February 19, 1993.  

Received in February 1999 was a statement in support of claim (VA Form 21-4138), wherein the Veteran sought to reopen his claim of entitlement to service connection for bilateral pes planus.  

Received in February 1999 were VA progress notes dated from September 1989 to February 1999.  These records show treatment primarily for substance abuse and psychiatric disorders, including adjustment disorder, dysthymia and a personality disorder with mixed features that included narcissistic and borderline symptoms.  These records do not reflect any treatment for or diagnoses of pes planus.  Subsequently received in January 2004 were additional VA progress notes dated from May 1999 to August 2002, which continued to reflect treatment for substance abuse but no treatment for pes planus.  

A December 2004 VA treatment note reflects an impression of onychomycosis and calluses on both feet.  

Received in May 2005 were treatment reports from Harris County Jail and Medical Clinic dated from October 1996 to February 2003.  These records reflect diagnoses of anxiety.  During a clinical visit in November 1997, the Veteran complained of bilateral foot pain; he stated that he had had multiple surgeries on both feet and he now experiences "spasms."  The assessment was foot pain and anxiety.  

The application to reopen was denied in May 2005 and confirmed by a November 2006 statement of the case.  The Veteran did not thereafter perfect an appeal on this denial.

Received in May 2008 were VA progress notes dated from June 1991 to October 2007.  These records show that the Veteran received clinical attention and treatment for a psychiatric disorder, variously diagnosed as adjustment disorder, dysthymia, organic mood disorder, and a personality disorder with narcissistic traits.  These records also reflect treatment for symptoms of a bilateral foot disorder, diagnosed as pes planus, cavus foot, Achilles tendonitis, calluses, and posterior tibial insertional tendonitis.  

The Veteran was afforded a VA examination in August 2008.  At that time, the Veteran indicated that he feels pressures over the left eye and headaches.  On examination, it was noted that there was a scar on the medial side of the left eyebrow.  The length of the scar was 1.5 cm; it was thin, superficial and it was considerably faded.  On the widest part, it was 4 mm in width.  The scar was nontender.  It was not adherent to underlying tissue.  Texture of the skin was slightly thick in the lower part of the scar; the skin was intact.  The overlying skin was not breaking and there was no ulceration.  There was a mild elevation of the scar, approximately in the size of 4mm. in the lower part of the scar.  The surrounding structure did not appear to be damaged.  There was no active inflammation, edema, or keloid noted.  The color of the scar showed mild hypo-pigmentation, measuring 4mm. in the whitish part.  There was no distortion of the skin on the forehead over the eyebrow, the nose and the eyelids.  There was no inflexibility of the skin overlying the scar.  There was no limitation of movement of the eyebrow or upper eyelid.  

At his personal hearing in May 2011, the Veteran indicated that he ran into a heavy steel door during service; he reported falling backwards down a flight of stairs and hitting his head several times on the stairwell.  The Veteran stated that he was taken to the Great Lakes Naval Hospital and was told that he had been down for 2 days.  The Veteran related that, once he was discharged from the hospital, he went before a discharge board and he was barred from reenlistment and separated from service for inability to adapt to military living.  He stated that he was never offered counseling or given any documents.  The Veteran indicated that, at the time he fell, he had been struggling with problems with flat feet.  The Veteran maintained that the marching and wearing of the military boots aggravated the condition of his feet.  The Veteran also maintained that the boots issued were not proper to sustain his feet during the intensive training procedures; he stated that he had problems standing for periods of time.  The Veteran related that his feet continued to worsen after his discharge.  The Veteran's mother testified that they went to Great Lakes Naval Hospital and Heinz Naval base and attempted to obtain the Veteran's treatment records, but were told that they had no records of treatment for him; they were told that those records had been sent to the archives in St. Louis.  The Veteran's mother reported that the Veteran had had problems with his feet even as a child, and she failed to understand how he got into military service.  The Veteran stated that the scar over his left eyebrow was disfiguring and should be rated as 10 percent disabling.  He noted that the scar never broke open or bled; he stated that it was not painful or tender.  

IV.  Analysis-Claim to Reopen

By a rating action in May 2005, the RO denied the Veteran's request to reopen the claim of service connection for pes planus; it was determined that the new evidence did not contain any material findings to establish that the Veteran's military service aggravated preexisting bilateral pes planus.  A notice of disagreement (NOD) to that determination was received in February 2006, and a statement of the case (SOC) confirming the denial was issued in November 2006; however, no substantive appeal was received from the Veteran.  Because the Veteran did not perfect an appeal, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim that has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence associated with the claims file subsequent to the May 2005 RO decision includes the Veteran's statements, hearing testimony, and VA treatment records.  Based on the foregoing, and to be considered new and material evidence, the additional evidence received during the current appeal must tend to show that the Veteran's preexisting bilateral pes planus was aggravated during his active service.  

With respect to the Veteran's statements and hearing testimony, the Board finds that the assertions that he had problems with his feet in service and the demands of basic training aggravated his bilateral pes planus are duplicative of the statements already included in the claims file and considered in the prior final decisions.  Such information is not new, but instead is merely a recitation of the statements the Veteran previously made.  See Reid v. Derwinski, 2 Vet. App. 312, 315(1992).  Accordingly, the Veteran's statements and hearing testimony are not new and material evidence.  

With regard to the additional VA treatment records received during the current appeal, the Board finds that the records are new in that they were not associated with the claims folder at the time of the prior final denial in May 2005.  However, the Board finds that the VA treatment records are not "material."  Some additional medical records have been submitted which show the existence of and treatment for several foot disorders, including pes planus.  This was a previously known fact, and to this extent such medical records are cumulative and not new.  Vargas-Gonzalez v. West, 12 Vet. App. 321(1999).  Moreover, the additional medical records do not contain any competent evidence which shows that the bilateral pes planus was aggravated during service.  As such, these records do not relate to an unestablished fact necessary to substantiate the claim; nor do they raise a reasonable possibility of substantiating the claim.  Specifically, they do not address the matter of whether the Veteran's pre-existing bilateral pes planus worsened beyond its natural progression during his active duty.  Thus, the Board finds that the VA treatment records are not new and material.  38 C.F.R. § 3.156.  

In view of the foregoing, the Board finds that, while some of the evidence received since the last prior denial of service connection was not previously submitted to agency decision makers, none of this additional evidence relates to an unestablished fact necessary to substantiate the claim.  Further, the additional evidence is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.  As stated above, none of the additional evidence received since the prior final denial of the Veteran's bilateral pes planus claim addresses the claim in a manner not already shown.

Accordingly, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence adequate to reopen the previously denied claim has not been received, the Board does not have jurisdiction to consider the claim or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380(Fed. Cir. 1996).  The Veteran's appeal is, therefore, denied.  

V.  Analysis--PTSD

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1131.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

The Veteran has alleged that he is entitled to service connection for PTSD.  Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98(1993).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  In determining whether a veteran participated in combat, the veteran's oral and written testimony will be weighed together with the other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 146(1997).  

If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required--provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Zarycki, 6 Vet. App. at 98.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76(1994); Zarycki, 6 Vet. App. at 98(1993).  

The Board observes that the records do not show that the Veteran engaged in combat with the enemy.  In fact, he did not serve but about two months on active duty.  See 38 C.F.R. § 3.304(f).  Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  

After review of the record, the Board finds against the Veteran's claim.  In this regard, the Board notes that a key element to establishing service connection is to show that the Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  See 38 C.F.R. § 3.304.  The Court has held that a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144(1992); Chelte v. Brown, 10 Vet. App. 268, 271(1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225(1992).  Although the Veteran complains that he suffers from PTSD, the Board has reviewed all medical records and there is no diagnosis of PTSD of record.  38 C.F.R. § 3.304(f).  Although a September 2006 VA outpatient treatment record showed a positive PTSD "screen," PTSD has not been diagnosed and there is no evidence in the claims file that the Veteran has ever received any treatment for PTSD.  And as mentioned, absent evidence of a current PTSD diagnosis, service connection simply is not possible because there is no present condition to attribute to incidents in service, even were the Board to assume for the sake of argument that they occurred as alleged.  See Degmetich v. Brown, 104 F.3d 1328(1997); Wamhoff v. Brown, 8 Vet. App. 517, 521(1996).  

The Veteran is competent to describe his symptoms and he has stated that he has experienced nightmares and flashbacks associated with the in-service injury.  He is not, however, competent to diagnose a specific psychiatric disorder such as PTSD.  This is not a disability that is capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  There is no credible medical evidence that the Veteran suffers from PTSD.  

In sum, at this time, there is no medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125.  Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements for service connection for PTSD, and that, on this basis, his claim for this disability must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).  

VI.  Analysis--Increased Rating

The Board notes that disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589(1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55(1994).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519(1996), citing Gilbert at 54.  

The Veteran is seeking a compensable evaluation for residuals of a laceration scar over the left eyebrow.  Under the criteria in effect when he filed his claim, Diagnostic Code 7800 provided ratings for disfigurement of the head, face, or neck.  Note (1) to DC 7800 provided that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, were: 

Scar is 5 or more inches (13 or more cm.) in length. Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation. Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Diagnostic Code 7800 further provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck was rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated 80 percent disabling.  

Note (2) to Diagnostic Code 7800 provided that tissue loss of the auricle was to be rated under DC 6207 (loss of auricle), and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3) provided that unretouched color photographs were to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118.  

On October 23, 2008, during the course of the present appeal, DC 7800 was revised.  These revisions are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A veteran previously evaluated under the previous criteria may request review under the revised criteria.  Id.  The effective date of any award under the new criteria cannot be earlier than October 23, 2008, the date on which the revised criteria went into effect.  Id.  

Under the criteria effective as of October 23, 2008, in addition to the former criteria listed above, Notes (4) and (5) were added.  Disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are evaluated under the appropriate diagnostic code(s) and combined under section 4.25 with the evaluation assigned under this diagnostic code.  38 C.F.R. § 4.118, DC 7800, Note (4) (2011).  Furthermore, the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and need not be caused by a single scar in order to assign a particular evaluation.  38 C.F.R. § 4.118, DC 7800, Note (5) (2011).  

Here, the weight of the evidence does not show that the residuals of the laceration over the left eyebrow results in any superficial or painful scar, deep scar, scar that results in any limited motion, or results in any characteristic of disfigurement.  Significantly, during the VA examination in August 2008, the examiner noted that the scar was considerably faded.  It was also described as being nontender; the overlying skin was not breaking and there was no ulceration.  There was no inflammation, edema or keloid noted in the scar.  While there was mild hypo-pigmentation of part of the scar, there was no distortion of the skin on the forehead, over the eyebrow, the nose or the eyelids.  In other words, the scar was not disfiguring.  Moreover, the examiner noted that there was no limitation of movement of the eyebrow or upper eyelid.  

Reviewing the evidence of record, the Board finds that the Veteran is not entitled to a compensable evaluation under the rating criteria or even under those in effect from October 23, 2008, because he does not have at least one characteristic of disfigurement.  See 38 C.F.R. § 4.118, DC 7800 (2008 and 2011).  Significantly, the VA examination shows that the Veteran does not have any of the characteristics of disfigurement.  The scar was measured as having a length of 1.5 cm.  Under Note (1), a scar must be 13 cm in length to be considered a characteristic of disfigurement.  See id.  The width of the scar was 4 mm, and the regulation requires that the width be 0.6 cm to be considered a characteristic of disfigurement.  While reported to be slightly thick in the lower portion, the scar was not adherent to the underlying tissue, the skin was not hypo-or hyper-pigmented in an area exceeding 6 square inches, the skin texture was not abnormal in an area exceeding 6 square inches, underlying soft tissue was not missing in an area exceeding 6 square inches, and the skin was not indurated and inflexible in an area exceeding 6 square inches.  See id.  

In sum, given the findings of record, the Board finds that the criteria for a compensable evaluation for residuals of a laceration over the left eyebrow have not been met.  

Finally, the evidence does not reflect that the disability at issue causes marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Based on the above, referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 (2011) is not warranted.  

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

New and material evidence not having been received to reopen the claim of service connection for pes planus, the claim is denied.  

Service connection for PTSD is denied.  

A compensable evaluation for residuals of a laceration over the left eyebrow is denied.  


REMAND

The September 2008 rating decision on appeal denied service connection for PTSD because there is no evidence of PTSD having been competently diagnosed by any medical provider.  However, the record reflects that the Veteran has been diagnosed with other psychiatric disorders, including adjustment disorder with mixed features, mood disorder, and anxiety.  Although not specifically claimed by the Veteran, the Board considers the other mental health diagnoses of record as raising the issue for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1(2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record).  

In Bernard v. Brown, 4 Vet. App. 384(1993), the Court held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  The RO, which was obviously without the benefit of the Court's decision in Clemons when it decided the claim in 2008, characterized the claim as one for PTSD; and the Board finds that a claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD must be addressed by the RO to ensure the Veteran every available safeguard of the notice requirements associated with bringing such a claim.  The Board further finds that the implied claim must be remanded for a medical examination and an opinion as to whether any currently diagnosed mental health disability other than PTSD is related to the Veteran's military service.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (4) (2011); see McLendon v. Nicholson, 20 Vet. App. 79(2006).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his implied claim and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following actions: 

1.  The AOJ should contact the Veteran and obtain the names and addresses of all health care providers, VA and non-VA, who have provided any pertinent treatment for any psychiatric disorder.  After the Veteran has signed any required releases, those reports not already of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard in order to allow them the opportunity to obtain and submit those records for VA review.  

2.  Then, the AOJ should schedule the Veteran for a VA examination in order to determine the etiology of any acquired psychiatric disorder other than PTSD.  Upon examination and review of the entire claims folder, the examiner should identify all current acquired psychiatric disorders.  The examiner should also specifically state whether any acquired psychiatric disorder was present in service.  With respect to each psychiatric disorder identified (except for PTSD), the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the identified psychiatric disorder is related to any injury, disease, or event in service.  A complete rationale should be provided for each opinion expressed.  

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  

4.  Thereafter, the AOJ should adjudicate the claim of service connection for psychiatric disability other than PTSD.  If any determination remains unfavorable to the Veteran, he and his attorney should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his attorney should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for the purpose of appellate disposition, if indicated.  By this remand, the Board does not intimate any opinion, favorable or unfavorable, at this time.  No action is required of the Veteran until he is notified.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


